Citation Nr: 1241521	
Decision Date: 12/05/12    Archive Date: 12/12/12

DOCKET NO.  10-35 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for hypertension to include as secondary to service-connected diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to September 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C. 


REMAND

A review of the claims file reveals that a remand is necessary before a decision on the merits of the claim can be reached.  

The Veteran claims that his hypertension is caused or aggravated by his service-connected diabetes mellitus.  

The regulations provide that service connection is warranted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2012).  That includes any increase in disability that is proximately due to or the result of a service-connected disease of injury.  Allen v. Brown, 7 Vet. App. 439 (1995).

At a November 2009 VA examination, the Veteran was noted to have been diagnosed with diabetes mellitus in 2000 and hypertension in 2003.  The examiner diagnosed the Veteran with hypertension unrelated to diabetes.  The examiner indicated that there is no evidence of diabetic nephropathy and therefore hypertension was less likely as not caused by or as a result of diabetes.  The examiner did not offer an opinion as to whether the Veteran's hypertension is aggravated by his service-connected diabetes mellitus.  Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Therefore, the Board finds that the Veteran must be scheduled for another VA medical examination in order to obtain an etiology opinion as to whether the Veteran's hypertension is aggravated by his service-connected diabetes mellitus.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the etiology of hypertension.  A complete rationale for any opinion must be provided.  The examiner should review the claims file and note that review in the report.  Any necessary tests or studies should be conducted.  The examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension was caused or aggravated (increased in severity beyond the natural course of the condition) by the Veteran's service-connected diabetes mellitus.  The examiner should consider the results of the November 2009 VA examination.  

2.  Then, readjudicate the claim.  If action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans 


Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


